Citation Nr: 0839852	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  02-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease, to include as secondary to service-connected 
diabetes mellitus, type II.

3.  Entitlement to service connection for allergic rhinitis, 
to include as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 To March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in July 
2007, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The veteran's representative noted that a June 2008 deferred 
rating decision stated that there appears to be new and 
material evidence for a claim for service connection for 
anxiety disorder, and requested that the matter be referred 
to the RO.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran does not have PTSD, and the diagnoses of PTSD 
of record are not based upon verified in-service stressors.

2.  Degenerative joint disease is not etiologically related 
to service or service-connected disability.

3.  Allergic rhinitis is not etiologically related to service 
or service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  Degenerative joint disease was not incurred or aggravated 
during active duty, its incurrence or aggravation during such 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

3.  Allergic rhinitis was not incurred or aggravated during 
active duty, its incurrence or aggravation during such 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).

The veteran claims that he has PTSD as a result of his 
service in Vietnam.  He states that he experienced life 
threatening episodes, including having a knife thrown at him 
by another soldier, seeing other soldiers threatened, and his 
unit receiving sniper fire and rocket attacks.  He also 
reported that a sergeant drove over a land mine and was 
killed.  See October 2000 statement and March 2007 Travel 
Board hearing transcript.  The service personnel records show 
that the veteran served in Vietnam from June 2, 1970 to March 
1971, with Co. A, 84th Engineer Battalion (construction) with 
an MOS of a cook.

The medical evidence of record shows that in March 2000, A. 
Griffin, MD diagnosed the veteran by DSM-IV with panic 
disorder with agoraphobia, dysthymic disorder and social 
phobia.  A February 2000 treatment report from D. Pressley, 
MD indicated a diagnosis of anxiety disorder.  Outpatient 
treatment records from the Winston-Salem VA show that in 
November 1998 and October 2000, the veteran was diagnosed 
with anxiety disorder, not otherwise specified.  During a 
January 2001 VA examination, the examiner indicated that the 
veteran did not meet all the necessary criteria for a DSM-IV 
diagnosis of PTSD.  Instead, he diagnosed anxiety disorder, 
not otherwise specified.

Notwithstanding the evidence above, the medical evidence of 
record also shows that the veteran was diagnosed with PTSD in 
2000 and 2004.  See May 2000 statement from K. Pressley, MD 
and May, July and October 2004 statements from H. Branham, 
MD.  However, none of these diagnoses identifies the 
veteran's later-verified in-service stressor as the basis for 
the diagnosis.  In its July 2007 remand, the Board directed 
the RO to attempt to verify the veteran's alleged in-service 
stressors and that if they were verified, to schedule the 
veteran for a VA examination to determine whether he meets 
the DSM-IV criteria for a diagnosis of PTSD due to the 
verified stressors.

In a reply from CURR received in August 2007, some of the 
veteran's reported in-service stressors were indeed verified.  
However, during his March 2008 VA examination, the veteran 
was not diagnosed with PTSD.  The examiner noted that the 
veteran did experience certain events that include actual or 
threatened death or serious injury to himself and others, and 
that he re-experienced those events with some intrusive 
thoughts.  However, the veteran had no trouble recalling what 
happened.  He also reported that he continued to interact 
socially with friends and that he is not detached or 
estranged from others.  He was not emotionally numb and did 
not have a sense of foreshortened future, nor did he report 
any sleep disturbance.  The examiner did note that the 
veteran's temper was short and he was hypervigilant and 
easily startled.  He concluded that the veteran did not meet 
the DSM-IV criteria for PTSD.  The veteran was given a 
diagnosis of anxiety disorder.

In conclusion, a clear preponderance of the evidence 
establishes that the veteran does not have PTSD.  
Accordingly, service connection is not warranted for this 
claimed disability.  

Degenerative Joint Disease

The veteran contends that his currently diagnosed 
degenerative joint disease developed secondary to his 
service-connected diabetes mellitus, type II.  He claims that 
he began experiencing problems with the disease around 1997 
and that he sought treatment from a Dr. Whitman.  He 
specifically stated that he did not have problems with 
degenerative joint disease while in service.  See September 
2002 Claim and March 2007 Travel Board hearing transcript.

The medical evidence of record indicates that that the 
veteran does have a current diagnosis of degenerative joint 
disease.  Outpatient treatment records from the VA Medical 
Center, Winston-Salem Outpatient Clinic (Winston-Salem VA) 
show that the veteran was diagnosed with degenerative joint 
disease of the back in June 2000.  The veteran was again 
diagnosed with degenerative joint disease after complaining 
of painful joints, particularly the right shoulder and left 
ankle, during a December 2002 VA examination.  Furthermore, 
during a VA examination in March 2008, the veteran complained 
of low back pain, right shoulder pain and pain in both knees, 
stating that the onset of his symptoms was about 10 years 
prior to the examination.  The examination report notes that 
X-rays dated July 2007 showed minimal degenerative joint 
disease in the veteran's right shoulder and mild osteophyteic 
spurring in his thoracolumbar spine at L5-S1, with joint 
space narrowing at L5-S1.  2005 X-rays showed no acute bony 
process, with mild joint space narrowing in the medial 
compartment of his right knee.  The veteran complained of 
being stiff all over and reported treating his pain with 
hydrocodone.  After a thorough physical examination which 
included range of motion studies, the examiner diagnosed the 
veteran with degenerative joint disease of the right shoulder 
and right knee, patellofemoral syndrome of the left knee, and 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  

However, there is no competent evidence that degenerative 
joint disease was diagnosed in service and no competent 
evidence indicates that any such disorder had its onset in 
service or within the one-year presumptive period following 
his discharge.  In fact, as discussed above, the veteran 
himself admits that he did not develop degenerative joint 
disease in service.  

Service medical records are negative for any findings, 
treatment or diagnosis related to degenerative joint disease.  
Furthermore, at the time of his separation examination in 
March 1971, the veteran's spine and upper and lower 
extremities were evaluated as normal.  Moreover, as noted 
above, the earliest medical evidence of record showing the 
presence of degenerative joint disease consists of the June 
2000 VA outpatient records containing a diagnosis of 
degenerative disc disease of the back.

The record does not contain competent medical evidence 
linking any current diagnosis of degenerative joint disease 
to disease or injury during the veteran's active military 
service.  In addition, the competent medical evidence of 
record does not show that the veteran's degenerative joint 
disease was caused, in whole or in part, by the veteran's 
service-connected diabetes mellitus, type II.  

The only evidence of record addressing the relationship of 
the veteran's degenerative joint disease to his service-
connected diabetes mellitus is the report from the March 2008 
VA examination where the examiner opined that the veteran's 
degenerative joint disease of the low back, right shoulder 
and right knee is not secondary to or aggravated by diabetes, 
as there is no medical basis for attributing degenerative 
joint disease to diabetes.

The only evidence of a nexus between the veteran's currently 
diagnosed degenerative joint disease and his service-
connected diabetes mellitus, type II, is the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus since the veteran does not have the medical expertise 
to render an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim.  
Accordingly, the claim should be denied.  38 U.S.C.A. § 5107 
(West 2002).

Allergic Rhinitis

The veteran also contends that his currently diagnosed 
allergic rhinitis developed secondary to his service-
connected diabetes mellitus, type II.  He claims that he 
noticed the onset of this problem ten to fifteen years ago 
and that he has suffered with it for several years, but he 
admits that he was not treated for it in service.  See March 
2007 Travel Board hearing transcript and March 2008 VA 
examination report.

The medical evidence of record indicates that that the 
veteran does have a current diagnosis of allergic rhinitis.  
Outpatient treatment records from the Winston-Salem VA show 
that the veteran was treated in February and June 2000 for 
allergic rhinitis.  The veteran was also diagnosed with 
rhinitis during a VA examination in December 2002.  
Furthermore, during his most recent VA examination in March 
2008, the veteran complained of nasal congestion and excess 
nasal mucous.  Examination of the nose revealed 60 percent of 
the left nasal obstruction and 30 percent obstruction in the 
right naris.  Nasal polyps were also present.  The examiner 
diagnosed the veteran with allergic rhinitis and sinusitis.  
However, there is no competent evidence that allergic 
rhinitis was diagnosed in service and no competent evidence 
indicates that any such disorder had its onset in service or 
within the one-year presumptive period following his 
discharge.  

Service medical records show that the veteran was seen in May 
1969 and August 1970 for colds or upper respiratory 
infections, but they are negative for any diagnosis of 
chronic allergic rhinitis.  Furthermore, at the time of his 
discharge examination in March 1971, his nose and sinuses 
were described as normal.  Moreover, as noted above, the 
earliest medical evidence of record showing the presence of 
allergic rhinitis consists of the February and June 2000 VA 
outpatient records showing treatment for allergic rhinitis.

The record does not contain competent medical evidence 
linking any current diagnosis of allergic rhinitis to disease 
or injury during the veteran's active military service.  In 
addition, the competent medical evidence of record does not 
show that the veteran's allergic rhinitis was caused, in 
whole or in part, by the veteran's service-connected diabetes 
mellitus, type II.  

The only evidence of record addressing the relationship of 
the veteran's allergic rhinitis to his service-connected 
diabetes mellitus is the report from the March 2008 VA 
examination where the examiner opined that the veteran's 
allergic rhinitis is not secondary to or aggravated by his 
service-connected diabetes, as diabetes does not cause 
allergic rhinitis or sinusitis, and does not result in 
allergic rhinitis/sinusitis as a complication of diabetes.

The only evidence of a nexus between the veteran's currently 
diagnosed allergic rhinitis and his service-connected 
diabetes mellitus, type II, is the veteran's own statements.  
This is not competent evidence of the alleged nexus since the 
veteran does not have the medical expertise to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in February 2006, the veteran was 
provided with the notice required by section 5103(a).  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for PTSD is denied.

Service connection for degenerative joint disease is denied.

Service connection for allergic rhinitis is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


